DODGE, District Judge.
This bankrupt filed a voluntary petition September 12, 1908, scheduling his total liabilities at $4,529.18 and his assets at $1,500. He had been doing business under fhe name of Dartmouth Furniture Company at New Bedford. The assets scheduled were stated to consist of his stock in trade, $1,000, and debts due him, amounting to $500. $4,366.68 of his indebtedness is stated as unsecured.
He has now offered in composition 5 per cent, on claims allowed or to be allowed, excepting those entitled to priority, and the referee reports that this has been duly accepted by creditors and the funds required to carry the offer into effect deposited.
The assent signed by creditors who have proved their claims shows that creditors whose claims amount to $2,429.18 in all have assented to the composition, making a majority in number and amount. One of these claims, however, amounts to'$2,130, and the creditor who has proved it is Max Levy, of New Bedford. Edward Levy, of New Bed-ford, has proved a claim of $23.98, and has also assented. The amount of assenting claims other than these two is $275.20. The amount of claims proved by creditors who have not assented is $246.79. The amount of claims scheduled, but not yet proved, is $1,774.39.
Since the application for confirmation was filed here, two creditors have objected and filed specifications of objection. This was on December 17, 1908. On December 22, 1908, both objections were withdrawn. The specifications of objection charged the bankrupt with having obtained property on credit upon a materially false statement *781in writing made to the objecting creditor for the purpose of obtaining such property on credit.
I do not think that the proposed composition should be confirmed, under the circumstances which appear, without further inquiry. The application will be sent to the referee to ascertain and report whether anything has been done by or in behalf of the bankrupt to secure the discontinuance of objections to confirmation. His investigation may properly include an inquiry whether Max or Edward Levy' are related to the bankrupt, whether they were connected with the withdrawal of the objections, whether there are grounds for believing that the objections were well founded, and what grounds there are for believing that the composition offered will be for the best interests of the creditors.